UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-4118


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

MARTIN LOUIS JENKINS,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.      James K. Bredar, District Judge.
(1:14-cr-00049-JKB-1)


Submitted:   November 30, 2016            Decided:   December 22, 2016


Before GREGORY, Chief Judge, and NIEMEYER and THACKER, Circuit
Judges.


Affirmed by unpublished per curiam opinion.


James Wyda, Federal Public Defender, Baltimore, Maryland, Meghan
Skelton, Appellate Attorney, Greenbelt, Maryland, for Appellant.
Rod   J.  Rosenstein,   United  States   Attorney,   P.   Michael
Cunningham,   Assistant  United   States   Attorney,   Baltimore,
Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Martin    Louis    Jenkins     was    convicted        for   possession     of    a

firearm by a convicted felon, in violation of 18 U.S.C. § 922(g)

(2012), and received a sentence of 84 months of imprisonment,

which was above the Sentencing Guidelines range.                            On appeal,

Jenkins     argues    that   the    district     court   erred       in    denying   his

motion to suppress the firearm found in his fiancée’s residence

and   that     his     sentence      is     procedurally       and        substantively

unreasonable.        Finding no error, we affirm.

                                           I

      Jenkins argues that the United States v. Leon, 468 U.S. 897

(1984), good-faith exception does not apply to this case because

the affidavit in support of the search warrant was “bare bones”

and did not provide adequate supporting particularized facts and

therefore it was objectively unreasonable for officers to rely

on the warrant because it was devoid of any indicia of probable

cause.      Jenkins     argues     that    the   nexus   between      his     fiancée’s

residence (“target residence”), where the firearm was found, and

the   evidence   sought      by    police      was   based    on   assumptions       and

conclusory     statements.         Thus,    insufficient       evidence       connected

him to the target residence.

      “We    review     factual      findings        regarding     [a]      motion     to

suppress for clear error and legal conclusions de novo.”                         United

States v. Williams, 740 F.3d 308, 311 (4th Cir. 2014).                        When the

                                           2
district court has denied the motion, we review the evidence in

the light most favorable to the government.                            United States v.

Grossman, 400 F.3d 212, 216 (4th Cir. 2005).                           In cases where a

defendant challenges both probable cause and the applicability

of the good-faith exception, a court may proceed directly to the

good-faith analysis without first deciding whether the warrant

was supported by probable cause.                 United States v. Legg, 18 F.3d
240, 243 (4th Cir. 1994).                   Here, because it was objectively

reasonable for the officers to rely on the warrant, we conclude

the good-faith exception to the warrant requirement applies.

      The    Fourth     Amendment      to    the    United       States      Constitution,

which    protects        individuals         from         “unreasonable         searches,”

provides,     that    “no     Warrants      shall     issue,      but        upon    probable

cause,      supported    by     Oath    or       affirmation,          and    particularly

describing the place to be searched, and the persons or things

to be seized.”        U.S. Const. amend. IV.                 To deter future police

misconduct, evidence seized in violation of the Fourth Amendment

is   generally    barred      from     trial      under     the   exclusionary             rule.

United States v. Andrews, 577 F.3d 231, 235 (4th Cir. 2009).

However,     “[u]nder     the    good[-]faith         exception         to     the    warrant

requirement,      evidence       obtained          from     an    invalidated          search

warrant will be suppressed only if the officers were dishonest

or   reckless    in     preparing      their       affidavit      or    could        not   have

harbored an objectively reasonable belief in the existence of

                                             3
probable cause.”           United States v. Lalor, 996 F.2d 1578, 1583

(4th Cir. 1993) (quoting Leon, 468 U.S. at 926).

      Our   case     law    establishes        four   situations    in     which      an

officer’s reliance on a search warrant would not be considered

reasonable:

      (1)   the magistrate was misled by information in an
            affidavit that the officer knew was false or
            would have known was false except for the
            officer’s reckless disregard of the truth;
      (2)   the magistrate wholly abandoned his detached and
            neutral judicial role;
      (3)   the warrant was based on an affidavit that was so
            lacking in indicia of probable cause as to render
            official   belief   in  its   existence    entirely
            unreasonable; and
      (4)   the warrant was so facially deficient, by failing
            to particularize the place to be searched or the
            things to be seized, that the executing officers
            cannot reasonably presume it to be valid.

United States v. Hyppolite, 65 F.3d 1151, 1156 (4th Cir. 1995)

(citing     Leon, 468 U.S.     at   923).        Under      any    of     those

circumstances, the good-faith exception does not apply, and any

evidence    gathered       pursuant   to   the    deficient     warrant        must   be

excluded from trial.         Andrews, 577 F.3d at 236.

      On appeal, Jenkins asserts that the good-faith exception to

the   warrant      requirement      does   not     apply   because       the    search

warrant affidavit was so lacking in probable cause as to render

reliance on it entirely unreasonable; and, further, the state

court judge abandoned her neutral role and merely rubber stamped

the warrant.        Jenkins alleges that it was unreasonable for the


                                           4
officers to rely upon the warrant because the search warrant

affidavit    allegedly      failed      to       provide   a   sufficient      nexus   to

establish probable cause that evidence of drug trafficking could

be found inside the target residence.

     An     officer’s      reliance         on    a    warrant     is    not   rendered

unreasonable       even    if    the    application        fails    to    establish    a

sufficient nexus between a target’s residence and the suspected

criminal activity.          Lalor, 996 F.2d at 1582.                  We have applied

the good-faith exception to uphold the search of a suspect’s

residence    “on     the    basis      of    (1)      evidence   of     the    suspect’s

involvement in drug trafficking combined with (2) the reasonable

suspicion     (whether      explicitly            articulated      by    the    applying

officer or implicitly arrived at by the magistrate judge) that

drug traffickers store drug-related evidence in their homes.”

United States v. Williams, 548 F.3d 311, 319 (4th Cir. 2008).

     Even assuming the affidavit failed to provide a sufficient

nexus to establish probable cause, we determine that its absence

is not so severe so as to preclude reasonable reliance on the

warrant.     To the contrary, “it is reasonable to suspect that a

drug dealer stores drugs in a home to which he owns a key.”

Grossman, 400 F.3d    at   218.        In    addition,     disagreement      among

judges as to the existence of probable cause indicates that an

officer’s reliance on an affidavit was objectively reasonable.

See Lalor, 996 F.2d at 1582 (citing Leon, 468 U.S. at 926).

                                             5
Although     the    district          court    concluded      that,     if       the   warrant

application were before it in the first instance, it may have

found that the affidavit failed to establish probable cause that

evidence     related       to   drug     trafficking         could    be     found     at   the

target     residence,       the       state     judge       who   issued        the    warrant

determined that the affidavit provided probable cause to search.

Given the circumstances, we conclude that it cannot be said that

the officers’ reliance on the warrant was entirely unreasonable.

         Jenkins also argues that the state court judge functioned

as   a    rubber    stamp       for    the    police     when     she      authorized       the

warrant.      An issuing official acts as a rubber stamp for police

when she approves a “bare bones” affidavit.                                A “bare bones”

affidavit is one that contains “wholly conclusory statements,

which lack the facts and circumstances from which a magistrate

can independently determine probable cause.”                            United States v.

Wilhelm,     80 F.3d 116,      121     (4th    Cir.    1996)     (quoting        United

States v. Laury, 985 F.2d 1293, 1311 n.23 (5th Cir. 1993)).                                  An

affidavit is “bare bones” when an affiant merely recites the

conclusions        of    others       without        corroboration         or    independent

investigation of the facts alleged.                     See, e.g., Wilhelm, 80 F.3d

at 120.

         However, here there is no basis for concluding that this

affidavit     was       “bare   bones.”         To    the    contrary,          nonconclusory

information supported the affiants’ statements that Jenkins was

                                               6
involved in drug dealing.                  The affidavit detailed intercepted

calls    and      observations        by     officers,         which      supported         the

detectives’ statements.           Jenkins used language associated with

dealing cocaine and heroin in at least one call, his actions

with movements in and out of suspected stash houses were also

consistent, in the detectives’ experience, of drug dealing.                                 The

affidavit      further      related    observations         of    Jenkins       associating

with    persons      whose    behavior       was    also       consistent        with      drug

dealing and verified by intercepted calls pointing to a likely

connection to drug trafficking.

       Once    the    affidavit       established          some     evidence         of     drug

dealing by Jenkins, the question became whether the information

in the affidavit related to the target residence was sufficient

to establish that Jenkins lived there, at least periodically.

The    district      court    determined         that    the     nexus    to    the       target

residence was established by the telephone call with Baltimore

Gas and Electric, in which Jenkins identifies his address as the

target residence.            He further stated during the call that the

account holder was his fiancée, a relationship that establishes

an     inference      that     Jenkins       may        reside     at     that       location

periodically.

       Therefore, the affidavit, based upon the affiants’ personal

knowledge,      is    not    “wholly       conclusory,”        such      that    a    neutral

magistrate      or    judge    could       not    have    independently          determined

                                             7
probable cause.         Thus, even assuming the alleged defects in the

affidavit      demonstrate       an    absence      of     probable        cause,    the

officers’ reliance on the warrant was in good faith.                          There is

no    contention     that      the     officers     acted     in     bad     faith    or

intentionally misinformed the state judge about the facts.                            It

was not objectively unreasonable for the officers to rely on the

warrant issued by a neutral and detached judge.                     As such, it was

not   clear    error     for   the     district    court     to     apply    the     Leon

good-faith exception and deny the motion to suppress.

                                          II

      Next, Jenkins argues that the court imposed a procedurally

and   substantively       unreasonable         upward    variant     sentence.         He

claims procedural error because the court allegedly dismissed

the advisory Sentencing Guidelines range and failed to explain

the reason for the extent of the upward variance and that the

sentence      created    an    unwarranted        sentencing       disparity.          He

further contends that the court placed undue weight on the need

for the sentence to provide adequate deterrence, resulting in a

sentence      that     was     greater     than     necessary        and     therefore

substantively unreasonable.              The Government counters that the

district court carefully and deliberately weighed the sentencing

factors and addressed the aspects of Jenkins’ sentence of which

Jenkins     now   complains      and     that    the     sentence    was     just    and

reasonable.

                                           8
       “[A]ny sentence, within or outside of the Guidelines range,

as a result of a departure or a variance, must be reviewed by

appellate         courts       for       reasonableness      pursuant    to    an    abuse       of

discretion standard.”                    United States v. Diosdado-Star, 630 F.3d
359, 365 (4th Cir. 2010); see also Gall v. United States, 552
U.S. 38, 51 (2007); Rita v. United States, 551 U.S. 338, 350

(2007).          Under this standard, a sentence is reviewed for both

procedural and substantive reasonableness.                             Gall, 552 U.S. at

51.         In    determining            procedural       reasonableness,      we     consider

whether the district court properly calculated the defendant’s

advisory Guidelines range, gave the parties an opportunity to

argue   for        an   appropriate          sentence,      considered       the    18    U.S.C.

§ 3553(a)          (2012)       factors,        and       sufficiently       explained          the

selected sentence.              Id. at 49-51.

       In        evaluating          a    sentencing       court’s     explanation         of    a

selected         sentence,       this        court    consistently       has       held    that,

although the district court must consider the statutory factors

and explain the sentence, “it need not robotically tick through

the § 3553(a) factors.”                    United States v. Helton, 782 F.3d 148,

153 (4th Cir. 2015) (internal quotation marks omitted).                                   At the

same    time,       the     district         court    “must    make     an    individualized

assessment based on the facts presented.”                        Gall, 552 U.S. at 50.

While the “individualized assessment need not be elaborate or

lengthy, . . .            it    must       provide    a    rationale     tailored         to    the

                                                 9
particular       case    at    hand    and    adequate         to   permit     meaningful

appellate review.”            United States v. Carter, 564 F.3d 325, 330

(4th Cir. 2009) (internal quotation marks omitted).

       If a sentence is free of “significant procedural error,”

then     the    court    reviews      it     for    substantive        reasonableness,

“tak[ing]       into    account     the     totality      of    the    circumstances.”

Gall, 552 U.S. at 51.               A substantively reasonable sentence is

“sufficient, but not greater than necessary, to comply with the

purposes [of sentencing].”             18 U.S.C. § 3553(a).

       The fact that the court strongly emphasized the need for

specific       deterrence     and     the    need    to   protect      the     public   as

sentencing factors does not render the sentence unreasonable.

See United States v. Pauley, 511 F.3d 468, 476 (4th Cir. 2007)

(“In Gall, the Supreme Court held it quite reasonable for the

sentencing      court    to    have    attached      great      weight    to    a    single

factor    .     .   .   .”    (internal      quotation         marks   and     alteration

omitted)).          Moreover,     Jenkins’        sentence     is   similar     to   other

extensive      upward    variances        found     substantively        reasonable     by

this court.         See, e.g., United States v. Hargrove, 701 F.3d 156,

163-65 (4th Cir. 2012) (finding no substantive error in 60-month

sentence imposed from Guidelines range of 0 to 6 months, given

court’s “thorough individualized assessment” under § 3553(a) and

extent and cruelty of dogfighting offense); United States v.

Rivera Santana, 668 F.3d 95, 106 (4th Cir. 2012) (holding 20-

                                             10
year statutory maximum sentence, above Guidelines range of 57 to

71 months, was substantively reasonable considering defendant’s

egregious criminal history, and where “decision to vary upward

to   the   statutory   maximum    reflects       a   thorough,      individualized

assessment of [defendant’s] situation, in light of the § 3553(a)

factors”).

      We    conclude    that     the       sentence     is    procedurally      and

substantively      reasonable.       The     court    properly   calculated     the

Guidelines range, carefully considered the § 3553(a) factors,

considered the arguments presented at sentencing, and adequately

explained    its    reasons    for     varying       upward   and    imposing   an

84-month sentence.      We further conclude that Jenkins’ sentence

is substantively reasonable.

      Accordingly, we affirm the judgment.               We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.

                                                                         AFFIRMED




                                        11